 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1364 
In the House of Representatives, U. S.,

May 19, 2010
 
RESOLUTION 
Honoring the historic and community significance of the Chatham County Courthouse and expressing condolences to Chatham County and the town of Pittsboro for the fire damage sustained by the courthouse on March 25, 2010.  
 
 
Whereas on March 5, 1881, the General Assembly of North Carolina approved legislation allowing the Board of Justices of Chatham County to replace the existing architecturally unsound Chatham County courthouse with a new facility and provided the county with construction bonds of up to $12,000; 
Whereas Thomas B. Womack designed the plans for the Chatham County Courthouse, and J. Bynum and William Lord London of Pittsboro, North Carolina, were awarded the construction contract; 
Whereas on September 1, 1881, members of Columbus Lodge 102 laid the cornerstone of the new courthouse in Pittsboro, and on July 4, 1882, the new courthouse was completed; 
Whereas the Chatham County Courthouse is a three-story brick structure with a two-story classical portico topped by a distinguishing three-stage cupola; 
Whereas county courthouses are focal points of justice and the rule of law in communities across the country, and the Chatham County Courthouse serves as the central landmark of Pittsboro and Chatham County; 
Whereas the historic Chatham County Courthouse was partially destroyed by a tragic fire that broke out on March 25, 2010, at approximately 4:15 p.m.; 
Whereas firefighters, led by Chatham Country Fire Marshal Thomas Bender, courageously fought the blaze and protected surrounding buildings from damage; 
Whereas government officials of the North Carolina Administrative Office of the Courts, Chatham County, and the town of Pittsboro have worked tirelessly to ensure the continuity of judicial operations in Chatham County and to develop a plan to restore the courthouse; and 
Whereas the North Carolina court system, Chatham County, and the town of Pittsboro experienced a significant and tragic loss as a result of the March 25, 2010 fire: Now, therefore, be it 
 
That the House of Representatives— 
(1)expresses condolences to the North Carolina court system, Chatham County, and the town of Pittsboro for the tragic loss of the Chatham County Courthouse; 
(2)commends the heroic actions of the Chatham County firefighters and first responders who worked tirelessly to combat the Courthouse fire, minimize the damage to the Courthouse and the historic materials contained therein, and protect the public; 
(3)recognizes the community significance of the Courthouse as a cornerstone of justice and the rule of law in Chatham County; and
(4)recognizes the impact that more than a century of landmark court decisions has made on the judicial system of the Town of Pittsboro, Chatham County, and North Carolina. 
 
Lorraine C. Miller,Clerk.
